DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "for example (e.g.)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 6,214,383, Apr. 10, 2001) in view of Ortiz De Zarate et al. (US 2016/0213023, Jul. 28, 2016), and Eklund et al. (US 6,375,934, Apr. 23, 2002), as evidence by Andrea Gallo Di Luigi S.r.l., (Silice Amorfa Tixosil®331, Jan. 28, 2014).
Esch et al. disclose a precipitated silica which contains an active substance. The precipitated silica containing the active substance may be added to oral hygiene agents such as toothpastes (abstract). The silica act as an active substance store which contains the active substance in adsorbed, absorbed, or chemisorbed form (col. 4, lines 57-59). Any thickening, abrasive or bifunctional silica is suitable as a carrier silica (col. 3, lines 59-60). Suitable silicas include TIXOSIL silicas (col. 3, line 64). The precipitated silica may have an average particle size of 2-20 µm (col. 3, lines 13-14). The active substance comprises fluoride ions (claim 2). Alkali metal fluorides may be used as a component which contains fluoride ions (col. 3, lines 42-44). Suitable active substances 
Esch et al. differ from the instant claims insofar as not disclosing wherein the silica has a BET surface area of greater than or equal to 150 m2/g and an oil absorption of great than or equal to 200 mL/100g.
	However, Ortiz De Zarate et al. disclose wherein Tixosil®331 is a micronized silica with a BET specific surface area of the order of 250 m2/g (¶ [0066]). 
	As evidence by Andrea Gallo Di Luigi S.r.l., Tixosil®331 has an oil absorption of ≥ 245 ml/100g and a median particle size of 3.0-4.0 microns.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Esch et al. disclose wherein suitable silicas include TIXOSIL silicas. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Tixosil®331 into the composition of Esch et al. since it is a known and effective TIXOSIL silica as taught by Ortiz De Zarate et al. 
	The combined teachings of Esch et al. and Ortiz De Zarate et al. do not disclose wherein the pH of the composition is below 5.5.
	However, Eklund et al. disclose a fluoride toothpaste having a pH of about 4 to bring the tooth surface pH to an optimal level for producing fluorapatite (claim 1). The tooth surface corresponding to the optimal level for producing fluorapatite is in the range 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpaste of Esch et al. to have a pH of about 4 in order to reduce the tooth surface pH of an individual with a tooth surface pH of about 7 to a pH between about 4.5 and 5.5 in order to produce fluorapatite as taught by Eklund et al. 
	In regards to instant claim 1 reciting wherein the silica has a particle size distribution (D95) less than or equal to 7 µm, the instant specification discloses in paragraph [0009] wherein the thickening silica is Tixosil 331. As discussed in the rejection, Ortiz De Zarate et al. disclose Tixosil 331. Therefore, since the prior art disclose substantially the same thickening silica as the claimed invention, the Tixosil 331 of the prior art should have substantially the same particle size distribution (D95) as the claimed invention. 
	In regards to instant claim 10 reciting wherein the fluoride absorbed on the thickening silica is released at pH of 8.0, the instant specification discloses in paragraph [0009] wherein the thickening silica is Tixosil 331. As discussed in the rejection, Ortiz De Zarate et al. disclose Tixosil 331. Therefore, since the prior art disclose substantially the same thickening silica as the claimed invention, one of ordinary skill in the art would reasonably expect the Tixosil 331 of the prior art to release fluoride at substantially the same pH as the claimed invention. 


s 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 6,214,383, Apr. 10, 2001) in view of Ortiz De Zarate et al. (US 2016/0213023, Jul. 28, 2016), Eklund et al. (US 6,375,934, Apr. 23, 2002), and further in view of Calvin et al. (US 4,172,121, Oct. 23, 1979) (of record).
	The teachings of Esch et al., Ortiz De Zarate et al., and Eklund et al. are discussed above. Esch et al., Ortiz De Zarate et al., and Eklund et al. do not disclose wherein the fluoride ion source is present in an amount sufficient to supply 25 ppm to 5,000 ppm of fluoride ions and wherein the amount of fluoride absorbed on the thickening silica is from 1% to 20% by weight of the thickening silica.
	However, Calvin et al. disclose a dentifrice in a liquid vehicle containing fumed silica with fluoride sorbed thereon giving free fluoride ions in the composition for the therapeutic treatment of teeth (abstract). Free fluoride is released by the fumed silica in the composition in an amount of between about 800 and 1200 parts per million (claim 1). The fumed silica may contain 2.7% fluoride (Example 1).
	It would have been prima facie obvious to one of ordinary skill in the art to have the fluoride ion source present in an amount sufficient to supply between about 800 and 1200 ppm of fluoride ions since this is a known and effective amount of fluoride ions to provide therapeutic treatment of teeth as taught by Calvin et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the silica of Esch et al. absorb 2.7% fluoride since this is a known and effective amount of fluoride for a silica that absorbs fluoride as taught by Calvin et al. Furthermore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed amount of fluoride absorbed . 

3.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 6,214,383, Apr. 10, 2001) in view of Ortiz De Zarate et al. (US 2016/0213023, Jul. 28, 2016), Eklund et al. (US 6,375,934, Apr. 23, 2002), and further in view of Darsillo et al. (US 2011/0236444, Sep. 29, 2011).
	The teachings of Esch et al., Ortiz De Zarate et al., and Eklund et al. are discussed above. Esch et al., Ortiz De Zarate et al., and Eklund et al. do not disclose mixing the silica and fluoride ion source in an aqueous solution at a pH below 5.5. 
	However, Darsillo et al. disclose a composite comprising silica and an antimicrobial metal oxide that is useful in dentifrice compositions (abstract). The composite may be prepared by mixing a metal oxide with an aqueous slurry comprising silica to provide an aqueous silica/metal oxide slurry, readjusting the pH of the aqueous silica/metal oxide slurry to a constant acidic pH, and drying the aqueous silica/metal oxide slurry (¶ [0008]). The slurry may be readjusted to a constant pH of from 4.5 to 5.5 using 17% sulfuric acid (¶ [0062]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica comprising an active substance of Esch et al. using the method of Darsillo et al. since this is a known and effective alternate method in forming silica composites as taught by Darsillo et al. 

Conclusion
Claims 1-14 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612